Title: From Benjamin Franklin to Francis Coffyn, 28 September 1779
From: Franklin, Benjamin
To: Coffyn, Francis


Sir
Passy, Sept. 28. 1779.
I received your several favours containing the Claims of Capt. Cunningham’s french Sailors, and The Memoirs relative to the Privileges of your Port. With regard to these Claims, I Shall Send them to Congress, but I observe that they are Simply the Declarations of the People themselves, that an Agreement was made with them for such high Wages with Shares of Prizes and are not confirmed by any testimony of Persons concern’d in that Equipment, which methinks they ought to be. The just Privileges of your Port I hope you will be able to maintain. I am fully Satisfied by your former Memoir of its Conveniency for the American Commerce, and I make no doubt but you will in time have a large Share of it. I thank you for the Copy of the regulation relating to Prizes. By this Post Mr. Torris will receive all that he desires, except for the last 8 Ransomers, I having been little instructed as to the Part I am to act in such Business; he will here after meet with no delay in his business from me.
In compliance with your Recommendation I Shall also Send commission for the Black Princess. As to the Maintenance of Prisoners these Privateers may bring in to your Port, you will find that Matter arranged in the same regulation of sept. 27. 1778. Article 15.— With great Esteem I have the honour to be Sir Your most obedient and most humble servant
BF
M. Coffin, Dunkirque.
